SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedDecember, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| ﻿ On 20 December 2011 BP p.l.c. was advised by Equiniti that on 19 December 2011 the following individuals acquired the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $7.257 per share, through the BP Scrip Dividend Programme. Ordinary shares Dr M.C Daly Senior executive (a person discharging managerial responsibility) 57 Mr B. Looney Senior executive (a person discharging managerial responsibility) 40 Mrs C. F. Shorten Conn Connected person of Mr I. C. Conn, a Director of BP p.l.c. BP p.l.c. was advised on 20 December 2011 by Fidelity Stock Plan Services LLC, that on 19 December 2011 the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price US$44.245 per ADS (ISIN number US0556221044), as a result of participation in the Scrip Dividend Programme. 1 ADS is equivalent to 6 ordinary shares. Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Long Term Performance Plan Mr M. Bly Mr R. Fryar N/A Mr A. Hopwood N/A Mr H. L. McKay N/A This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 20 December 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
